UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05150 Cornerstone Strategic Value Fund, Inc. (Exact name of registrant as specified in charter) 7 Dawson StreetHuntington Station, New York (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC7 Dawson Street Huntington Station, NY 11746 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 668-6558 Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Item 1.Schedule of Investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value EQUITY SECURITIES - 98.76% CLOSED-END FUNDS - 42.21% CONVERTIBLE SECURITIES - 0.26% AllianzGI Equity & Convertible Income Fund $ CORE - 1.95% Adams Express Company (The) Advent/Claymore Enhanced Growth & Income Fund Cohen & Steers Dividend Majors Fund, Inc. General American Investors Company, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund Tri-Continental Corporation CORPORATE DEBT INVESTMENT GRADE-LEVERAGED - 0.41% Western Asset/Claymore Inflation-Linked Opportunities & Income Fund CORPORATE DEBT INVESTMENT GRADE-RATED - 0.41% Federated Enhanced Treasury Income Fund Invesco Van Kampen Bond Fund Morgan Stanley Income Securities Inc. Transamerica Income Shares, Inc. DEVELOPED MARKET - 0.19% Aberdeen Israel Fund, Inc. Aberdeen Singapore Fund, Inc. EMERGING MARKETS - 1.89% India Fund, Inc. (The) ING Emerging Markets High Dividend Equity Fund Morgan Stanley India Investment Fund, Inc. * Templeton Russia and East European Fund, Inc. EMERGING MARKETS DEBT - 1.55% Stone Harbor Emerging Markets Income Fund Western Asset Emerging Markets Income Fund Inc. Western Asset Worldwide Income Fund Inc. GENERAL & INSURED LEVERAGED - 2.18% BlackRock MuniHoldings Quality Fund, Inc. Eaton Vance National Municipal Opportunities Trust Eaton Vance Tax-Advantaged Bond and Option Strategies Fund Invesco Municipal Opportunity Trust Invesco Municipal Trust Invesco Value Municipal Income Trust 0 6 Nuveen Dividend Advantage Municipal Fund 2 Nuveen Dividend Advantage Municipal Fund 3 Nuveen Dividend Advantage Municipal Income Fund GENERAL BOND - 0.88% DWS Multi-Market Income Trust DWS Strategic Income Trust MFS Multimarket Income Trust Nuveen Build America Bond Opportunity Fund See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value GLOBAL - 4.71% Alpine Global Dynamic Dividend Fund $ Alpine Total Dynamic Dividend Fund Clough Global Allocation Fund Delaware Enhanced Global Dividend and Income Fund First Trust Active Dividend Income Fund GDL Fund (The) ING Infrastructure, Industrials and Materials Fund Nuveen Global Value Opportunities Fund Virtus Total Return Fund Wells Fargo Advantage Global Dividend Opportunity Fund GLOBAL INCOME - 0.93% Aberdeen Asia-Pacific Income Fund, Inc. Aberdeen Global Income Fund, Inc. Nuveen Multi-Currency Short-Term Government Income Fund HIGH YIELD - 0.17% Credit Suisse Asset Management Income Fund, Inc. Western Asset Managed High Income Fund Inc. HIGH CURRENT YIELD (LEVERAGED) - 2.77% BlackRock Debt Strategies Fund, Inc. DWS High Income Opportunities Fund, Inc. DWS High Income Trust First Trust Strategic High Income Fund II Franklin Universal Trust Helios High Income Fund, Inc. Neuberger Berman High Yield Strategies Fund Inc. Prudential Short Duration High Yield Fund, Inc. Western Asset Global Partners Income Fund Inc HIGH YIELD MUNICIPAL DEBT - 0.02% MFS High Income Municipal Trust MFS Municipal Income Trust INCOME & PREFERRED STOCK - 1.12% Calamos Strategic Total Return Fund John Hancock Preferred Income Fund John Hancock Preferred Income Fund II John Hancock Preferred Income Fund III John Hancock Premium Dividend Fund LMP Capital and Income Fund Inc. Nuveen Quality Preferred Income Fund 3 LOAN PARTICIPATION - 1.50% Eaton Vance Senior Floating-Rate Trust Invesco Senior Income Trust Nuveen Floating Rate Income Opportunity Fund NATURAL RESOURCES - 5.35% BlackRock Energy and Resources Trust BlackRock Real Asset Equity Trust First Trust Energy Income and Growth Fund First Trust Energy Infrastructure Fund ING Risk Managed Natural Resources Fund Petroleum & Resources Corporation See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value OPTION ARBITRAGE/OPTIONS STRATEGIES - 6.75% BlackRock Enhanced Equity Dividend Trust $ BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust BlackRock Resources & Commodities Strategy Trust ING Asia Pacific High Dividend Equity Income Fund Madison Strategic Sector Premium Fund PACIFIC EX JAPAN - 0.16% Aberdeen Greater China Fund, Inc. China Fund, Inc. (The) Taiwan Fund, Inc. * REAL ESTATE - 5.59% CBRE Clarion Global Real Estate Income Fund Cohen & Steers Preferred Securities and Income Fund, Inc. Cohen & Steers Quality Income Realty Fund, Inc. LMP Real Estate Income Fund Inc. Neuberger Berman Real Estate Securities Income Fund Inc. Nuveen Diversified Dividend and Income Fund RMR Real Estate Income Fund SECTOR EQUITY - 0.88% First Trust Specialty Finance and Financial Opportunities Fund GAMCO Global Gold, Natural Resources& Income Trust by Gabelli U.S. MORTGAGE - 0.02% First Trust Mortgage Income Fund UTILITY - 2.52% BlackRock EcoSolutions Investment Trust BlackRock Utility and Infrastructure Trust Duff & Phelps Global Utility Income Fund Inc. Gabelli Global Utility & Income Trust(The) Reaves Utility Income Fund TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY - 5.91% CBS Corporation - Class B Comcast Corporation - Class A DIRECTV * Ford Motor Company Gap, Inc. (The) Home Depot, Inc. (The) Johnson Controls, Inc. Macy's, Inc. McDonald's Corporation News Corporation - Class B * Omnicom Group Inc. Time Warner Cable Inc. Time Warner Inc. TJX Companies, Inc. (The) Twenty-First Century Fox, Inc. Viacom Inc. - Class B Walt Disney Company (The) See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value CONSUMER STAPLES - 4.44% Altria Group, Inc. $ Archer-Daniels-Midland Company Coca-Cola Company (The) CVS Caremark Corporation Kellogg Company Kroger Co. (The) PepsiCo, Inc. Walgreen Co. Wal-Mart Stores, Inc. ENERGY - 5.77% Anadarko Petroleum Corporation Chevron Corporation ConocoPhillips Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation Marathon Oil Corporation Phillips 66 Schlumberger Limited Valero Energy Corporation WPX Energy, Inc. * EXCHANGE-TRADED FUNDS - 2.10% iShares Core S&P 500 ETF SPDR S&P rust FINANCIALS - 10.52% AFLAC, Inc. Allstate Corporation (The) American International Group, Inc. Aon plc Bank of America Corporation Bank of New York Mellon Corporation (The) BB&T Corporation Berkshire Hathaway Inc. - Class B * BlackRock, Inc. - Class A Capital One Financial Corporation Citigroup, Inc. Fifth Third Bancorp Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. Marsh & McLennan Companies, Inc. MetLife, Inc. Morgan Stanley PNC Financial Services Group, Inc. (The) Principal Financial Group,Inc. Prudential Financial, Inc. State Street Corporation SunTrust Banks, Inc. T. Rowe Price Group, Inc. Wells Fargo & Company Weyerhaeuser Company See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value HEALTH CARE - 7.23% Abbott Laboratories $ AbbVie Inc. Aetna Inc. Allergan, Inc. Amgen Inc. Boston Scientific Corporation * Cigna Corporation Eli Lilly & Company Express Scripts Holding Company * Johnson & Johnson McKesson Corporation Medtronic, Inc. Merck & Company, Inc. Pfizer Inc. St. Jude Medical, Inc. Thermo Fisher Scientific Inc. Wellpoint, Inc. INDUSTRIALS - 5.39% Caterpillar Inc. CSX Corporation Deere & Company Emerson Electric Company General Dynamics Corporation General Electric Company Honeywell International Inc. Lockheed Martin Corporation Norfolk Southern Corporation Precision Castparts Corporation Union Pacific Corporation Waste Management, Inc. INFORMATION TECHNOLOGY - 11.48% Apple Inc. Cisco Systems, Inc. Cognizant Technology Solutions Corporation * eBay Inc. * EMC Corporation Facebook, Inc. * Google Inc. - Class A * Hewlett-Packard Company Intel Corporation International Business Machines Corporation Microsoft Corporation Oracle Corporation Yahoo! Inc. * MATERIALS - 1.41% Air Products & Chemicals, Inc. Dow Chemical Company (The) Ecolab Inc. International Paper Company Newmont Mining Corporation PPG Industries, Inc. Praxair, Inc. See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. SCHEDULE OF INVESTMENTS - MARCH 31, 2014 (Unaudited) Description No. of Shares Value TELECOMMUNICATION SERVICES - 1.42% AT&T, Inc. $ Verizon Communications, Inc. UTILITIES - 0.88% AES Corporation (The) Consolidated Edison, Inc. Entergy Corporation Exelon Corporation PPL Corporation Public Service Enterprises Group, Inc. Southern Company (The) Xcel Energy Inc. TOTAL EQUITY SECURITIES (cost - $151,563,355) SHORT-TERM INVESTMENTS - 1.19% MONEY MARKET FUNDS - 1.19% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%^ (cost - $2,126,451) TOTAL INVESTMENTS - 99.95% (cost - $153,689,806) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.05% NET ASSETS - 100.00% $ * Non-income producing security. ^ The rate shown is the 7-day effective yield as of March 31, 2014. See accompanying notes to schedule of investments. CORNERSTONE STRATEGIC VALUE FUND, INC. NOTES TO SCHEDULE OF INVESTMENTS MARCH 31, 2014 (UNAUDITED) Federal Income Tax Cost: The following information is computed on a tax basis for each item as of March 31, 2014: Cost of portfolio investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ As required by the Fair Value Measurement and Disclosures Topic of the Financial Accounting Standards Board ("FASB") Accounting Standards Codification, the Fund has performed an analysis of all assets and liabilities measured at fair value to determine the significance and character of all inputs to their fair value determination. The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value into the following three broad categories. · Level 1 - quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. · Level 2 - quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. · Level 3 - model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments carried at value: VALUATION INPUTS INVESTMENTS IN SECURITIES OTHER FINANCIAL INSTRUMENTS* Level 1 – Quoted Prices Equity Investments $ $
